DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 4-5, the phrase “and pulling it through facial tissue” should be re-written as --and for pulling it through facial tissue--. In ll. 6, the phrase “each anchor” should be re-written as --each of the anchors--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In ll. 2, the phrase “that attaches” should be re-written as --configured to attach--. In ll. 3, the phrase “may be” is suggested to be re-written as --is--. Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities: In ll. 1, the phrase “each anchor” should be re-written as --each of the anchors--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside of the body" in ll. 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations “the skin” in ll. 2 and "the elements" in ll. 3. There is insufficient antecedent basis for these limitations in this claim.
Claims 3-6 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 2013/0165955).
Regarding claim 1, Chin discloses a system for closure of a fascial opening (Abstract and figure 4), the system comprising a strap (112), a delivery needle (302) (figures 3A-3C and 4) having a lumen (considered as lumen of element 304) for passing the strap (112) into a body (108) (figure 4), a hook needle (elements 308, 310, see figure 3A) for grasping an end of the strap (112) and for pulling it through facial tissue  to the outside of the body (figures 9A-9F), and a pair of anchors (104, 106), each anchor (104, 106) adapted to (i.e. capable of) allow the strap (112) to pass through the anchor in one direction (figures 9A-9F).
Regarding claim 5, Chin discloses further comprising a stylet (114) for pushing the strap (112) through the delivery needle (302) (figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 2013/0165955) in view of Bennett (US 2012/0101524).
Regarding claim 6, Chin’s system discloses all the features/elements as claimed but lacks wherein the strap has features distributed along its length for engaging with an 
However, Bennett teaches a strap (10) has features distributed along its length for engaging with an anchor (40 or 41) (¶137, ¶138, figure 9), the features selected from a group consisting of teeth, tabs, balls (22), cones, and notches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Chin’s strap with features (e.g. balls) distributed along its length as taught by Bennett, since such a modification would provide for an alternative strap and it appears the strap would perform equally well in securing tissue. 

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775